Dismissed; Opinion Filed August 22, 2019




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-00550-CR

                                TEMMIE GENE CROW, Appellant
                                            V.
                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 15th Judicial District Court
                                   Grayson County, Texas
                               Trial Court Cause No. 065451

                                MEMORANDUM OPINION
                            Before Justices Bridges, Brown, and Nowell
                                    Opinion by Justice Nowell
        Temmie Gene Crow was convicted of failure to register as a sex offender and assessed

punishment, enhanced by two prior felony convictions, at eighteen years in prison and a $300 fine.

The Court has before it appellant’s notice of appeal from the denial of his pro se motion nunc pro

tunc to correct “an error in the sentencing and judgment and indictment.” We conclude we lack

jurisdiction over the appeal.

        “Jurisdiction concerns the power of a court to hear and determine a case.” Olivo v. State,

918 S.W.2d 519, 522 (Tex. Crim. App. 1996). The jurisdiction of an appellate court must be legally

invoked, and, if it is not, the power of the court to act is as absent as if it did not exist. See id. at

523. “The standard to determine whether an appellate court has jurisdiction to hear and determine

a case ‘is not whether the appeal is precluded by law, but whether the appeal is authorized by
law.’” Blanton v. State, 369 S.W.3d 894, 902 (Tex. Crim. App. 2012) (quoting Abbott v. State, 271
S.W.3d 694, 696–97 (Tex. Crim. App. 2008)). The right to appeal in a criminal case is a statutorily

created right. See McKinney v. State, 207 S.W.3d 366, 374 (Tex. Crim. App. 2006); Griffin v.

State, 145 S.W.3d 645, 646 (Tex. Crim. App. 2004). See also TEX. CODE CRIM. P. ANN. art. 44.02

(providing right of appeal for defendant); TEX. R. APP. P. 25.2(a)(2) (rules for appeal by

defendant). Appellate courts may consider appeals by criminal defendants only after conviction or

the entry of an appealable order. See Wright v. State, 969 S.W.2d 588, 589 (Tex. App.—Dallas

1998, no pet.).

       In this case, the trial court denied appellant’s motion for nunc pro tunc. Although appellant

filed a timely notice of appeal, the denial of a motion seeking nunc pro tunc relief is not appealable.

See Sanchez v. State, 112 S.W.3d 311, 312 (Tex. App.—Corpus Christi 2003, no pet.) (per curiam);

Everett v. State, 82 S.W.3d 735, 735 (Tex. App.—Waco 2002, no pet.); Allen v. State, 20 S.W.3d
164, 165 (Tex. App.—Texarkana 2000, no pet.). See also Abbott v. State, 271 S.W.3d 694, 696–

97 (Tex. Crim. App. 2008) (appellate court lacked jurisdiction to review appeal order denying

motion for additional time credit); State v. Ross, 953 S.W.2d 748, 752 (Tex. Crim. App. 1997)

(suggesting mandamus proper way to challenge denial of nunc pro tunc judgment).

       We dismiss the appeal for want of jurisdiction.




                                                    /Erin A. Nowell/
                                                    ERIN A. NOWELL
Do Not Publish                                      JUSTICE
TEX. R. APP. P. 47.2(b)
190550F.U05




                                                 –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 TEMMIE GENE CROW, Appellant                       On Appeal from the 15th Judicial District
                                                   Court, Grayson County, Texas
 No. 05-19-00550-CR         V.                     Trial Court Cause No. 065451.
                                                   Opinion delivered by Justice Nowell,
 THE STATE OF TEXAS, Appellee                      Justices Bridges and Brown participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered this 22nd day of August, 2019.




                                             –3–